DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered.

Allowable Subject Matter
Claims 1-7 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1 and 23, the closest prior art of record is Asper (US20150174954) in view of Manesh (US20110079335), which teaches a method of manufacturing a tire providing a first substantially circular sheet of polymeric material, placing a first lower reinforcement ring and a first pair of upper reinforcement rings (with the first lower ring being coaxial to the first upper rings) on the first circular sheet, placing a second circular sheet on the first sheet to sandwich the first reinforcement rings, placing a second lower reinforcement ring and a second pair of upper reinforcement rings (with the second lower ring being coaxial to the second upper rings) on the second circular sheet, placing a third circular sheet on the second sheet to sandwich the second reinforcement 
	As claims 2-7 are directly/indirectly dependent on claim 1 and claims 24-29 are directly/indirectly dependent on claim 23, they stand as allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nalinne (US1911524) discloses a tire made up of alternating circular sheets (“sections” (11)) and pairs of reinforcing rings comprising a lower ring (“bodies of India rubber” (6)) and an upper ring (“ring of India rubber” (3)) to form a tire (Fig 1-9) but does not disclose a pair of upper rings nor discloses using different amounts of rings inbetween the circular sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749